Citation Nr: 0720393	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  02-02 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation for gastroesophageal 
reflux disease (GERD), currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to June 
1995.  

This appeal arises from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in the Commonwealth of Puerto Rico.  

In August 2003 and September 2005 the Board of Veterans' 
Appeals (Board) remanded this claim.  In the September 2005, 
the Board adjudicated other issues that are no longer on 
appeal.  

VA in a December 2006 rating decision granted a higher 
initial rating to 30 percent effective October 18, 2000.  


FINDINGS OF FACT

1.  The veteran's GERD is productive of service-connected 
GERD produces epigastric pain, vomiting, excessive gas, 
constipation and heartburn, resulting in considerable 
impairment of health.  

2.  The preponderance of the evidence shows that the 
veteran's GERD is not manifested by weight gain or anemia or 
other symptom combinations resulting in severe impairment of 
health.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.20, 4.112, 4.114, Diagnostic Codes 
7305, 7308, 7346 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is challenging the initial evaluation assigned 
following the RO's grant of service connection for GERD.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd 2007 WL 
1686737 (Fed.Cir. Jun 05, 2007), the United States Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 491.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and which he authorized VA to request have been 
associated with the claims folder.  Although pursuant to 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2006), 
VA is required to "make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
veteran's claim for benefits" so long as the claimant 
"adequately identifies those records and authorizes the 
Secretary to obtain them," VA's duty to secure records 
extends only to relevant records.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. 
App. 96, 102 (2005).  Here, although the record shows that 
the veteran is receiving disability benefits from the Social 
Security Administration (SSA), because the August 2002 SSA 
decision finding him disabled indicated the award was based 
on his discogenic disease and severe depression, and is not 
based on his GERD, the Board finds that a remand to obtain 
SSA records is not necessary to adjudicate the claim for a 
higher initial rating for GERD since those records would have 
no reasonable possibility of substantiating the claims.  Id. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  The Schedule for Rating 
Disabilities does not include a specific diagnostic code for 
rating impairment due to GERD.  When an unlisted condition is 
encountered it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies are to be avoided, 
as are the use of analogous ratings for conditions of 
doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor are ratings assigned 
to organic diseases and injuries to be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.  

The most closely related disorders by anatomy and symptoms 
are hiatal hernia, ulcers and postgastrectomy syndrome.  

Impairment due to post gastrectomy syndrome is rated based on 
the criteria found at 38 C.F.R. § 4.114, Diagnostic Code 
7308.  A 40 percent evaluation under Diagnostic Code 7305 
contemplates moderately severe symptoms that are less than 
severe but with impairment of health manifest by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
ten days or more in duration at least four or more times a 
year.  A 60 percent rating is warranted when there is 
evidence of severe symptoms of pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena with manifestations of anemia and 
weight loss productive of definite impairment of health.

Impairment due to hiatal hernia is rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2006).  A 30 percent 
evaluation contemplates persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation contemplates symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  

Impairment due to duodenal ulcers under 38 C.F.R. § 4.114, 
Diagnostic Code 7305 provides a 40 percent rating with 
moderately severe, less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  

Weight loss is a criterion for a disability rating higher 
than currently assigned for the veteran's gastrointestinal 
disorder under Diagnostic Codes 7305 and 7346.  For purposes 
of evaluating conditions in Section 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained over 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  See 38 C.F.R. § 4.112.

Factual Background and Analysis.  In October 2000, the 
veteran requested his claim for service connection for 
stomach problems be reopened.  

March 2001 VA records of a VA outpatient examination revealed 
the abdomen was nontender, non-distended, soft and 
depressible.  The assessment was dyspepsia.  

The veteran was afforded a VA examination in April 2001.  The 
veteran reported having gastrointestinal intolerance to most 
medications.  His symptoms included nausea, stomach pain, 
excessive gas, and constipation that alternated with diarrhea 
and anorexia.  Due to his gastrointestinal symptoms the 
veteran had discontinued all of his medications for his low 
back pain.  He stated he had occasional vomiting, but denied 
hematemesis or melena.  There was no history of circulatory 
disturbances after meals or hypoglycemia reactions.  The 
veteran complained of epigastric pain associated with nausea 
and heartburn that worsened with food ingestion.  He also 
reported having early satiety, a sensation of fullness and 
excessive bloating.  

Objective examination revealed he was well nourished, well 
developed and in no apparent acute distress.  He weighed 138 
pounds.  The abdomen revealed normal peristalsis, was soft 
and depressible, but tender to palpation at the epigastric 
area.  There was no history of any weight changes, ulcer 
disease or signs of anemia.  An upper gastrointestinal study 
was normal.  GERD was diagnosed.  

The RO in an October 2001 rating decision granted service 
connection for GERD.  A 20 percent disability rating was 
assigned effective October 18, 2000.  The veteran appealed 
the initial rating for GERD.  

VA outpatient treatment records dated from 2001 to 2004 
included notes indicating the veteran weighed 172 pounds in 
April 2002, 168 pounds in December 2002, 167.6 pounds in 
March 2003, 171 pounds in April 2003, 167.8 pounds in July 
2003, 172 pounds in August 2003, 167 pound in November 2003 
and 175.4 pounds in October 2004.  December 2003 records 
included a history of hypoglycemia.  January 2003 records 
indicated the veteran's gabapentin for back pain had been 
discontinued due to gastrointestinal problems.  In June 2003 
it was noted the veteran may have serotonergic episodes due 
to the added effects of Prozac and Tramadol.  It was noted 
the veteran apparently also suffered from hypoglycemia 
episodes which could account for some of his symptoms.  July 
2003 records indicate the veteran had gastrointestinal upset 
after taking sulinac and had reported taking higher doses of 
his ranitidine.  In October 2004 the veteran complained of 
constipation.  

VA in September 2005 requested the veteran submit evidence 
demonstrating his GERD had increased in severity.  In 
response the veteran submitted a copy of an October 2003 
endoscopy performed at Ryder Memorial, Inc.  The October 2003 
endoscopy revealed diffuse areas of mucosal inflammation in 
the body of the stomach with cobblestoning and a small hiatal 
hernia.  The endoscopic diagnoses were chronic gastritis and 
a small hiatal hernia.  

The veteran also submitted a November 2005 statement from his 
private gastroenterologist which indicated he had GERD with 
gastritis.  He had been seen in September 2004 and again in 
September 2005 due to his symptomatic GERD.  Prilosec and 
Carafate were prescribed.  Prescriptions from Walgreens 
document that in November 2005 the veteran was prescribed 
Omeprazole and Carafate.  

A VA examination in March 2006 revealed that the veteran was 
being treated by Dr. V.  He was scheduled to undergo an upper 
endoscopy in March 2006.  The veteran complained of solid 
dysphagia for the last two years with a sensation of 
obstruction that occurred three times per week.  He denied 
having any liquid dysphagia.  He claimed his epigastric pain 
radiated to the mid and left chest on a daily basis.  The 
pain worsened every night and something woke him up during 
the night.  He also reported pyrosis, reflux of acid contents 
and severe heart burn.  It did not matter what type of food 
he ate.  He denied having any hematemesis or melena.  He had 
nausea and vomiting on a daily basis of bile and food 
contents.  He was being treated with a low irritant and low 
fat diet.  After meals and taking medications his gastric 
symptoms increased.  He had excessive bloating and gas.  He 
reported no change in weight.  He had chronic constipation.  
He was taking Nexium, Zantac and Maalox.  

Objective examination revealed he weighed 170 pounds.  He was 
well nourished, well developed and in no apparent acute 
distress.  Examination of the abdomen revealed normal 
peristalsis.  His abdomen was soft and depressible with 
tenderness to palpation at the epigastric area.  

A note at the conclusion of the examination report revealed 
the veteran was unable to have the scheduled endoscopy as he 
had been hospitalized for pancreatitis.  The diagnoses 
included GERD, chronic gastritis and a small hiatal hernia.  
In the opinion of the VA examiner the veteran's service 
connected GERD produced considerable impairment of his 
health.  

A November 2006 endoscopy performed at Santa Rosa Hospital 
revealed a small sliding hiatal hernia, mild pinpoint 
erythema, an erythematous duodenal bulb, but no erosions or 
ulcers.  The endoscopic impression was the veteran had 
noninvasive gastritis of the antrum, erosive duodenitis and a 
sliding hiatal hernia.  

A higher rating than 30 percent under 38 C.F.R. § 4.114, 
Diagnostic Code 7346 requires symptoms of pain and vomiting 
with material weight loss or hematemesis or melena with 
moderate anemia or other symptom combinations productive of 
severe impairment of health.  Although the veteran has 
reported epigastric pain and vomiting there is no evidence of 
material weight loss.  The VA outpatient treatment records 
clearly demonstrate the veteran's weight has increased during 
the rating period from a low of 138 to the 170s.  There has 
been no record of a material weight loss.  In addition, the 
veteran has consistently denied any hematemesis or melena and 
there is no evidence of diagnosis of anemia.  The VA examiner 
in March 2006 described the impairment caused by GERD as 
considerable, not severe.  A higher rating than 30 percent 
under 38 C.F.R. § 4.114, Diagnostic Code 7346 is not 
warranted.  

A higher rating, based on 38 C.F.R. § 4.114, Diagnostic Codes 
7305 and 7308, to 40 percent also requires evidence of anemia 
and/or weight loss.  The evidence does not include 
manifestations of anemia or weight loss during the rating 
period.  The preponderance of the evidence is against the 
claim for a higher initial rating for GERD.  There has been 
no variation in the severity of the veteran's GERD during the 
rating period sufficient to support the application of staged 
ratings.  

Finally, the Board finds that the schedular criteria are 
adequate to evaluate the veteran's GERD and that a higher 
rating on an extraschedular basis as there is no showing that 
the disorder has resulted in marked interference with 
employment beyond that contemplated in the 30 percent rating.  
There is also no indication the condition has necessitated 
frequent periods of hospitalization or that the disability 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial rating in excess of 30 percent for GERD is denied.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


